Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-2, 7-9, and 14-16 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 01/07/2022 have been fully considered, please see the office action below for details.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jisun Choi, Reg. # 77,521, on 02/14/2022.
The application has been amended as follows: 
In the claims
Insert where underlined and delete where 
Claim 1. (Currently Amended) An application version switching method, comprising:
creating storage paths for at least two versions of an application;
creating a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application;
acquiring an application version switching instruction; 
[[if]]in response to determining a storage path for a target switching version of the application exists, deleting the first link file, and creating a second link file for the target switching version of the application, 
in response to determining the storage path for the target switching version of the application does not exist, a process of the method is ended;
correspondingly storing an executable program related to the application and a configuration file required by running the application, in the storage path for each of the versions of the application, and
,
wherein the method further comprises:
creating a storage path for each of the versions of the application by means of an application name plus a version identification, respectively, and
naming the first link file or the second link file with the application name, wherein a name of the first link file or the second link file is a storage path for the first link file or the second link file.

Claim 8.  (Currently Amended) An application version switching apparatus, comprising:
an application path creating circuit configured to create storage paths for at least two versions of an application;
an instruction acquiring circuit configured to acquire an application version switching instruction; 
a link file creating circuit configured to create a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application; and [[if]]in response to determining a storage path for a target switching version of the application exists, delete the first link file, and create a second link file for the target switching version of the application, 
a file storage circuit configured to correspondingly store an executable program related to the application and a configuration file required by running the application, in the storage path for each of the versions of the application, 
a path correspondence establishing circuit configured to establish, in a process of developing the application, a correspondence between the configuration file and a relative path, wherein the relative path is a storage path for the first link file or the second link file,

wherein the link file creating circuit is configured to name the first link file or the second link file with the application name, [[and]] 
wherein a name of the first link file or the second link file is a storage path for the first link file or the second link file, and 
wherein the link file creating circuit is further configured to, in response to determining the storage path for the target switching version of the application does not exist, end an application version switching process.

Claim 15.  An electronic device, comprising:
at least one processor; and
a memory communicatively coupled to the at least one processor; wherein, 
the memory stores therein instructions executable by the at least one processor, the instructions, when executed by the at least one processor, to cause the at least one processor to perform:
creating storage paths for at least two versions of an application;
creating a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application;
acquiring an application version switching instruction; 
[[if]]in response to determining a storage path for a target switching version of the application exists, deleting the first link file, and creating a second link file for the target switching version of the application, 
in response to determining the storage path for the target switching version of the application does not exist, ending an application version switching process;

establishing, in a process of developing the application, a correspondence between the configuration file and a relative path, wherein the relative path is a storage path for the first link file or the second link file,
wherein the memory further stores therein instructions, when executed by the at least one processor, to cause the at least one processor to further perform
create a storage path for each of the versions of the application by means of an application name plus a version identification, respectively, and
name the first link file or the second link file with the application name, wherein a name of the first link file or the second link file is a storage path for the first link file or the second link file.

Claim 16.  (Currently Amended) A non-transitory computer readable storage medium having a computer program stored therein, wherein the computer program, when executed by a processor, performs:
the application version switching method according to claim 1.




Allowable Subject Matter
Claims 1-2, 7-9, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8, and 15, in the instant application have not been rejected using prior art because no 
creating storage paths for at least two versions of an application;
creating a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application;
acquiring an application version switching instruction;
in response to determining a storage path for a target switching version of the application exists, deleting the first link file, and creating a second link file for the target switching version of the application, wherein the second link file points to the storage path for the target switching version of the application;
in response to determining the storage path for the target switching version of the application does not exist, a process of the method is ended;
correspondingly storing an executable program related to the application and a configuration file required by running the application, in the storage path for each of the versions of the application, and
establishing, in a process of developing the application, a correspondence between the configuration file and a relative path, wherein the relative path is a storage path for the first link file or the second link file,
wherein the method further comprises:
creating a storage path for each of the versions of the application by means of an application name plus a version identification, respectively, and

Kuchibhola 2016/0092197 discloses in managing different software versions and storage to store them.  However, Kuchibhola does not disclose creating a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application; acquiring an application version switching instruction; in response to determining a storage path for a target switching version of the application exists, deleting the first link file, and creating a second link file for the target switching version of the application, wherein the second link file points to the storage path for the target switching version of the application; in response to determining the storage path for the target switching version of the application does not exist, a process of the method is ended; correspondingly storing an executable program related to the application and a configuration file required by running the application, in the storage path for each of the versions of the application, and establishing, in a process of developing the application, a correspondence between the configuration file and a relative path, wherein the relative path is a storage path for the first link file or the second link file, wherein the method further comprises: creating a storage path for each of the versions of the application by means of an application name plus a version identification, respectively, and naming the first link file or the 
Minmatsu – 2008/0104081 discloses if both the source and destination paths are in the same tier, then the storage system control program determines whether the destination path is an existing external path by referring to the external path table. If the destination path is an existing path, the process goes to step 1005. If the destination path is not an existing path, then at step 1011, the source path in the external path table 300 is modified to the destination path, and the process ends.  However, Minmatsu does not disclose creating a first link file for a currently used version of the application, wherein the first link file points to a storage path for the currently used version of the application; acquiring an application version switching instruction; in response to determining a storage path for a target switching version of the application exists, deleting the first link file, and creating a second link file for the target switching version of the application, wherein the second link file points to the storage path for the target switching version of the application; in response to determining the storage path for the target switching version of the application does not exist, a process of the method is ended; correspondingly storing an executable program related to the application and a configuration file required by running the application, in the storage path for each of the versions of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HO T. SHIU
Examiner
Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443